United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                   November 17, 2020

                                          Before

                            FRANK H. EASTERBROOK, Circuit Judge

                            DANIEL A. MANION, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

No. 19‐3172

CHARMELL BROWN,                                 Appeal from the United States District
    Petitioner‐Appellant,                       Court for the Central District of Illinois.

       v.                                       No. 17‐2212

ALEX JONES, Acting Warden,                      Sue E. Meyerscough,
     Respondent‐Appellee.                       Judge.

                                        ORDER

        It is ORDERED that the opinion in this case issued October 21, 2020, is amended
as follows:

      In the first line of the first sentence of the first paragraph under “I. BACKGROUND”
on page two, strike “three counts” and replace that phrase with “one count”.

       Further, on consideration of the petition for rehearing and rehearing en banc, no
judge in active service has requested a vote on the petition for rehearing en banc and all
members of the original panel have voted to deny rehearing. It is, therefore, ORDERED
that rehearing and rehearing en banc are DENIED.